Lairy, J.
1. 2. — Appellant was convicted of the crime of arson. The Attorney-General filed a verified motion to dismiss, in which he shows that appellant has accepted a parole by the Governor of the State since taking his appeal to this court. It is a well-settled .rule of law that a court will not pass on a moot question. Such this has become by the action of the appellant in accepting the parole. Manlove v. State (1899), 153 Ind. 80, 53 N. E. 385. It is equally well settled that an appeal will not be entertained simply .to determine costs. Manlove v. State, supra; Monger v. Pavey (1912), 178 Ind. 666, 98 N. E. 625, and cases cited. The appeal is therefore dismissed.
Note. — Reported in 113 N. E. 753. See also 12 Cye 797.